Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 09, 2018

The Court of Appeals hereby passes the following order:

A19D0138. ANDREA ENGELMAN v. RANDALL M. KESSLER et al.

      Andrea Engelman, represented by attorney Tamela Adkins, filed an action for
malpractice and other claims against the attorneys who represented her in a divorce
action. In the malpractice case, Engelman filed several motions to compel discovery
from two non-parties, which the trial court denied. The non-parties filed requests for
attorney fees in connection with their defense of the motions to compel. Ultimately,1
the trial court entered an order directing attorney Adkins (not Engelman) to pay a
discovery sanction of $10,000 to the non-parties.
      Adkins filed this application for discretionary appeal, arguing that the trial
court committed reversible error in awarding the discovery sanction. Subsequently,
Engelman and the non-parties filed a “Joint Motion to Dismiss With Prejudice,”
asking this Court to dismiss Adkins’s application. The motion to dismiss was filed
in the name of Engelman, not her sanctioned attorney who brought the application.
Nevertheless, the motion states that it is filed by Engelman “by and through her
attorney of record,” and the motion bears an “/s/” signature by Adkins. We will
therefore treat the motion as a request by the applicant to withdraw the application.
      Applicant’s request to withdraw the application is hereby GRANTED, and this

      1
         The trial court also granted in part and denied in part the defendant attorneys’
motion for summary judgment and denied Engelman’s motion for summary judgment.
On the parties’ cross-appeals, we affirmed in part, vacated in part, and remanded the
case to the trial court. Engelman v. Kessler, 240 Ga. App. 239 (797 SE2d 160) (2017).
The parties then settled the remaining claims, after which the non-parties renewed
their request for attorney fees in connection with Engelman’s motions to compel.
application is deemed WITHDRAWN.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                11/09/2018
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.